  Case: 1:15-cr-00515 Document #: 462 Filed: 06/21/19 Page 1 of 35 PageID #:3648




                      UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF ILLINOIS
                           EASTERN DIVISION

UNITED STATES OF AMERICA
                                              No. 15 CR 515
              v.
                                              Judge John Z. Lee
ALBERT ROSSINI


   GOVERNMENT’S RESPONSE TO DEFENDANT’S MOTION FOR NEW
  TRIAL AND MOTION FOR EVIDENTIARY HEARING IN CONNECTION
                 WITH MOTION FOR NEW TRIAL

      Now comes the UNITED STATES OF AMERICA, by and through its attorney,

JOHN R. LAUSCH, JR., and hereby respectfully submits this Response to the

defendant’s Motion for New Trial and Motion for Evidentiary Hearing in Connection

with Motion for New Trial, Dkt. 448.

      In 2004, following his second federal fraud conviction, the defendant filed a

post-conviction motion seeking to undo that conviction by claiming that his attorney

was ineffective. United States v. Rossini, 2004 WL 856549 (N.D. Ill. April 21, 2004)

(attached hereto as Exhibit A). Judge Shadur firmly shut the door on the defendant,

declaring, “[a]lthough this recidivist confidence man may [] have successfully

swindled his many victims, he has not been similarly successful in conning other

courts and the SEC, nor has he now succeeded in conning this Court.” Id. at *2. Now,

following his third federal fraud conviction, the defendant has gone back to the well,




                                          1
     Case: 1:15-cr-00515 Document #: 462 Filed: 06/21/19 Page 2 of 35 PageID #:3649




claiming ineffective assistance and asking this Court to overturn the jurors’ swift and

decisive verdict following a nearly two-week trial.

         Defendant’s hodge-podge of complaints about counsel’s performance amount to

nothing more than post-hoc griping about his attorneys’ reasonable strategic

decisionmaking as they attempted to mount a defense in the face of overwhelming

evidence of the defendant’s guilt. Moreover, the evidence – which included testimony

by 10 investors who lost millions with the defendant while receiving virtually nothing

the defendant promised them, as well as voluminous documentary evidence showing

that the defendant’s entire “investment program” was a lie and that he personally

negotiated $2.5 million of their money at currency exchanges – was so overwhelming

that there is no likelihood of a different outcome even if trial counsel had done

everything the defendant claims they should have.         Just as Judge Shadur saw

through the defendant’s gambit 15 years ago, so should this Court deny the instant

motion.

I.       BACKGROUND

         A.    The Trial

         The evidence at trial established that the defendant, along with co-defendants

Babajan Khoshabe, Anthony Khoshabe, and Thomas Murphy, carried out a multi-

year Ponzi scheme that defrauded investors of millions of dollars. The jury heard




                                            2
    Case: 1:15-cr-00515 Document #: 462 Filed: 06/21/19 Page 3 of 35 PageID #:3650




testimony from nine individual investors and received the testimony of investor Janet

Khoshaba by stipulation. These investors testified to the following common facts: 1

        The investors each gave the defendant money in exchange for the acquisition

of a mortgage note for a Chicago-area apartment building in, or near, foreclosure.

The defendant told some investors he already possessed the notes and told others he

would use their money to obtain the notes. In either case, the defendant told each

investor he would cause the foreclosure process for their properties to be completed

and that at the end of that process, which would take a period of months, he would

have the titles to the properties deeded in the investors’ names. The defendant

further told each investor that, while the foreclosure process was underway, he or

others working with him would receive the rents from the buildings and forward them

to the investors. The defendant also promised each investor that, in the event he was

unable to obtain title to the properties, he would refund the investors’ money within

five days. Each investor received a document from the defendant called a “Guaranty

Agreement,” which documented each of these representations in writing.

        For a number of months after investing, each investor received monthly checks

from the defendant or one of his cohorts that they were told represented the rents


1Because of the number of investors and the similarities in their testimonies, this filing does
not provide transcript citations for each individual instance in which each investor testified
to a particular fact. Instead, the government has prepared and attached to this filing as
Exhibit B, a detailed summary of each investor’s testimony with transcript citations. For
purposes of this summary, as well as other portions of this filing, the government will cite
the trial transcript as “Tr. at __.” Transcripts of other events, such as status hearings and
recorded conversations, will be cited as “[DATE] Tr. at __”

                                              3
  Case: 1:15-cr-00515 Document #: 462 Filed: 06/21/19 Page 4 of 35 PageID #:3651




collected from the investors’ properties, with a management fee deducted.

Concurrent with making these “rent” payments, the defendant or Babajan Khoshabe

often provided investors with information on additional properties they could invest

in. Many of the investors agreed to do so based upon the apparent initial success of

the investments. Despite receiving “rent” checks consistently for, depending on the

investor, two months to more than a year, the rent payments became irregular in

mid-2012 and ceased altogether by November 2012. No investor ever received a

satisfactory explanation from the defendant for the rent stoppage. The defendant

promised the investors to refund their investment monies but, with the exception of

Ibrahim Yousif, failed to do so. The defendant returned Ibrahim Yousif’s investment

money only after Yousif filed a complaint about the defendant with the Lincolnwood

Police Department. Tr. 348-354. Eight of the ten testifying investors likewise never

received the titles to any of the properties they had invested in. Ex. C, GX Chart 1.

Robert Badalian and Vladamir Moghaddasi, for their part, only received titles to

three out of the twenty properties they invested in. Ex. C, GX Chart 1.

      In addition to the investors’ testimony, the jury received dozens of exhibits,

including official property records and emails from the defendant, that independently

documented the defendant’s abundant false representations to the investors during

the scheme.   Official property records from the Cook County Recorder of Deeds

showed that, at the time he took each of the investors’ funds, he had no recorded

interest in any of the 57 mortgage notes for which he was soliciting investment


                                         4
  Case: 1:15-cr-00515 Document #: 462 Filed: 06/21/19 Page 5 of 35 PageID #:3652




money. See generally, Ex. C, GX Chart 1; Ex. C, GX CCRD 1, 3, 4, 5. The records

further showed that the defendant never obtained an interest in any of those 57

mortgage notes after he received the investors’ funds. Ex. C, GX Chart 1; Ex. C, GX

CCRD 1, 3, 4, 5. The records additionally revealed that, although the defendant

eventually used the investors’ funds to obtain the titles to six of the 57 of the

properties, he did not do so by acquiring the mortgage notes and foreclosing on those

six properties; he instead directly purchased them and then only turned over the

titles to three of them, and then only after then investors began pressuring him about

the rent stoppage. Ex. C, GX Chart 1; Ex. C, GX CCRD 1; Tr. 76-78. The defendant

kept one of the remaining three properties for himself, used one as security for a

mortgage, and transferred one to another individual. Ex. C, GX Chart 1; Ex. C, GX

CCRD 1; Tr. 85-86.

      The documentary evidence presented to the jury also included numerous

written communications the defendant sent to investors in which he made blatantly

false statements about the properties. Despite having no actual interest in any of the

properties or involvement in their management, the defendant sent “fact sheets” to

the investors for each property purporting to detail the rental status of all the units

in each building and the rental income the investor would receive. See, e.g., Ex. C,

GX AwPithyou 5; GX Badalian 1; GX Younan 1. Further, even though the defendant

had no recorded interests in any of the mortgage notes, and despite the fact that none

of the lenders reported ever communicating with the defendant about the notes, the


                                          5
  Case: 1:15-cr-00515 Document #: 462 Filed: 06/21/19 Page 6 of 35 PageID #:3653




defendant gave each investor a “Guaranty Agreement” stating that he had obtained

“written assignments of the right to acquire … the existing notes and mortgages from

the lender[.]” Ex. C, GX Badalian 3; GX Younan 3. Through documents such as these,

the jury learned of numerous instances in which defendant made plainly false

statements to investors about material matters, such as the foreclosure status of the

properties or negotiations he said he was having with the property owners. Although

the volume of the defendant’s documented false statements to investors is such that

recounting all of them here would be impracticable, a few examples will illustrate the

point:

        During an August 13, 2013, consensually recorded conversation that was
         played for the jury, the defendant specifically told Bishop Younan he had been
         communicating with the lender for the Church’s property, North Community
         Bank. Ex. C, GX Younan Tr. at 2, 6, 18. Indeed, the defendant later emailed
         Bishop Younan a “Note Purchase Agreement” that the defendant had recorded
         with the Recorder of Deeds, which purported to be an agreement between
         North Community Bank and Devon Street to sell the mortgage note for
         $300,000 (the price paid by the Church). Ex. C, GX Younan 10. The
         defendant’s recording included a “Memorandum” in which he claimed “[W]e
         are finalizing our agreement to purchase the note.” Id. Each of these
         representations were directly contradicted by stipulated testimony by North
         Community Bank that it has no record of any communications with the
         defendant about the property.

        In a June 29, 2013, email the defendant wrote Vladimir Moghaddasi that 7941
         N. Karlov was “in foreclosure with Bank of America’s paperwork a real
         problem.” Ex. C, GX Moghaddasi 17. He further wrote, “We are on this deal
         and I have spoken with the owner who is attempting to get the money to pay
         off the loan.” Id. A month later, on July 27, 2013, the defendant wrote that
         “[t]he owner has stalled foreclosure with mediation but this will not last much
         longer.” Ex. C, GX Moghaddasi 18. Another month later, on August 26, 2013,
         the defendant wrote that “[t]he owner of Karlov is almost ready to pack it in
         and settle with us for some money for the keys.” Ex. C, GX Moghaddasi 19.
         Three months after that, on November 22, 2013, the defendant wrote to

                                            6
  Case: 1:15-cr-00515 Document #: 462 Filed: 06/21/19 Page 7 of 35 PageID #:3654




       Moghaddasi that he had had “some discussions with the bank and owner,” and
       that “Mrs. Adic is willing to turn it over but now I need to get the okay from
       the Bank.” Ex. C, GX. Moghaddasi 20. Each of these statements were directly
       contradicted by the property owner, Adis Alic, who testified that the defendant
       met with Alic in 2012 and claimed he could help Alic obtain a load modification,
       but that after 2-3 months, Alic instead obtained a loan modification directly
       from the lender, Bank of America, and had no further dealings with the
       defendant. Tr. 443-445, 448-450.

      Around January 17, 2012, in connection with Rev. Pityou’s $160,000
       investment in in the mortgage note on 5801 N. Richmond, the defendant
       provided Rev. Pithyou with an information sheet that represented, “[w]e are
       purchasing the note and mortgage” and that it would take “approximately 12
       to 24 months to get the title; however, you will be paid the actual rentals
       collected on the property during this period.” Ex. C, GX AwPithyou 5, GX
       AwPithyou 6. After investing, Rev. Pithyou in fact received several months of
       supposed “rent” payments for this property. Tr. 231, 243, 250, 256. These
       representations were contradicted by testimony from the property owner,
       Armando De La Cruz, who testified that although the property was in
       foreclosure on January 17, 2012, De La Cruz took out a new mortgage, which
       paid off the original mortgage and ended the foreclosure proceedings as of
       February 15, 2012. Tr. 559-561; Ex. C, GX CCRD 1. De La Cruz further
       testified that during the time period Rev. Pithyou was receiving “rent”
       payments from the defendant, De La Cruz was personally managing the
       building and collecting the rents and had no familiarity at all with the
       defendant or any of his cohorts. Tr. 560-561.


       In addition to the investors’ testimony and the documentary evidence, the jury

heard testimony from defendant’s co-schemer, Thomas Murphy, who pled guilty to

his involvement in the fraud. Murphy explained that in 2011 he was an attorney who

performed several services for the defendant in connection with his investment

program, including incorporated business entities, Tr. 573-575, drafting documents

the defendant could give investors, Tr. 600-603, and receiving and dispersing the

investors’ funds at the defendant’s direction, Tr. 577, 582-584, 586-590, 596. In


                                           7
  Case: 1:15-cr-00515 Document #: 462 Filed: 06/21/19 Page 8 of 35 PageID #:3655




particular, Murphy testified that he drafted the template “Guaranty Agreement” the

defendant used with the investors, which incorporated specific language requested

by the defendant, including the representation that the defendant had written

assignments of the right to acquire the mortgage notes. Tr. 605-606. Murphy also

testified that each time an investor gave the defendant a check, he gave it Murphy to

be deposited into Murphy’s personal checking account and dispersed it back to the

defendant and his cohorts according to the defendant’s specific instructions. Tr. 586-

590. Murphy further testified that the defendant filed a lawsuit against Murphy in

2013 containing false allegations about the investors’ funds and then told Murphy

the lawsuit was a sham designed to placate the investors, who had been complaining.

Tr. 645-648. Murphy also testified that, after the defendant filed the sham lawsuit

against Murphy, the defendant surreptitiously worked with Murphy to receive and

disperse over $800,000 in additional funds from investor Kathy Khodi. Tr. 652-657.

      Finally, the jury received bank and currency exchange records and heard

testimony from FBI forensic accountant Sandra Prescott, who performed a

comprehensive financial analysis of this evidence. The financial evidence revealed

that, in total, investors gave the defendant more than $7 million. Tr. 821. Although

investors received back approximately $2.5 million in “rent” payments, there was no

rental income coming into any of the relevant accounts, and all of the money paid to

investors was actually just their own funds being paid back to them. Tr. 823. At the

same time that the investors lost approximately $5 million, the defendant made at


                                          8
  Case: 1:15-cr-00515 Document #: 462 Filed: 06/21/19 Page 9 of 35 PageID #:3656




least $2.55 million, of which the defendant negotiated approximately $2 million at

currency exchanges. Tr. 823, 828; Ex. C, GX PC Currency Exchange. Babajan and

Anthony Khoshabe made approximately $1.26 million from the scheme, while

Murphy netted approximately $166,000. Tr. 824-826. Further, of the $7 million paid

by investors, the defendant used only approximately $200,000 towards the

acquisition of real estate. Tr. 824.

      After hearing a week and a half of evidence, the jury returned guilty verdicts

on all counts after approximately two hours of deliberating. Dkt. 346.

      B.     Procedural History Relating to Defendant’s Representation

      Defendant has been through several attorneys since he was indicted on August

20, 2015. The defendant was initially represented by attorneys Glenn Seiden, Ted

Netzky, and Brooke Stevens of the Seiden Netzky Law Group (“SNLG”). Dkt. 12, 13,

14. On February 26, 2016, SNLG moved to withdraw as counsel for the defendant,

citing “irreconcilable differences” due to “an unreasonable financial burden on SNLG.

Dkt. 125, at 2. On March 3, 2016, defense counsel indicated during an in-court

hearing that SNLG may seek appointment under the Criminal Justice Act. Dkt. 127.

On May 19, 2016, following briefing on the propriety of appointing SNLG under the

CJA, in light of potential conflicts of interest, the Court granted SNLG’s motion to

withdraw and stated that it would appoint new counsel to represent the defendant.

Dkt. 134, 149, 151, 160.




                                         9
 Case: 1:15-cr-00515 Document #: 462 Filed: 06/21/19 Page 10 of 35 PageID #:3657




      On May 24, 2016, Keri Ambrosio filed an appearance to represent the

defendant pursuant to the Court’s appointment under the CJA. Dkt. 161, 163. On

March 9, 2017, Ambrosio moved to withdraw as counsel because of a “deteriorated”

attorney-client relationship and “profound disagreement” over the resolution of the

case. Dkt. 227, at 1. Ambrosio advised the Court of her belief that she could no longer

continue in her representation “consistent with her ethical responsibilities and duties

to [the defendant].” Dkt. 227, at 2. On March 16, 2017, the Court granted Ambrosio’s

motion to withdraw. Dkt. 237.

      Also on March 16, 2017, attorney Joshua Adams filed his appearance and was

subsequently appointed by the Court to represent the defendant in place of Ambrosio.

Dkt. 236, 246. On July 10, 2016, Adams filed a motion for appointment of co-counsel,

Dkt. 258, which the Court granted on July 20, 2016, Dkt. 263.              The Court

subsequently appointed attorney Scott Frankel as co-counsel to represent the

defendant. Dkt. 268.

      Adams and Frankel represented the defendant up through the conclusion of

the trial. More than a month after he was convicted, on July 12, 2018, the defendant

submitted to the Court a letter asking that the Court “please refrain from accepting

any motions from my attorneys, Joshua Adams and Scott Frankel, as of this date

excepting a motion to withdraw from representation in my case. Dkt. 361, at 1. On

July 23, 2018, Adams and Frankel filed a motion to withdraw as counsel referencing

the defendant’s July 12 letter, as well as an additional statement by the defendant


                                          10
  Case: 1:15-cr-00515 Document #: 462 Filed: 06/21/19 Page 11 of 35 PageID #:3658




on July 22, 2018, that he wanted new counsel. Dkt. 362, at 1. On August 23, 2018,

the Court granted Adams’ and Frankel’s motion to withdraw.            Dkt. 372.   On

September 12, 2018, the Court appointed defendant’s current counsel and struck the

defendant’s pro se motions with leave to refile through counsel. Dkt. 380. On May

17, 2019, the defendant filed the instant motion through counsel seeking a new trial

based on a claim that Adams and Frankel provided him ineffective assistance. Dkt.

448.

II.    LEGAL STANDARDS

       Federal Rule of Criminal Procedure 33 provides, in relevant part, that “the

court may vacate any judgment and grant a new trial if the interest of justice so

requires.” “[C]ourts have interpreted the rule to require a new trial in a variety of

situations in which the substantial rights of the defendant have been jeopardized by

errors or omissions during trial.” United States v. Kuzniar, 881 F.2d 466, 470 (7th

Cir. 1989). “A jury verdict in a criminal case is not to be overturned lightly, and

therefore a Rule 33 motion is not to be granted lightly.” United States v. Santos, 20

F.3d 280, 285 (7th Cir. 1994). The Seventh Circuit typically reviews the denial of a

motion for a new trial for abuse of discretion. United States v. Conley, 875 F.3d 391,

399 (7th Cir. 2017).

       A defendant claiming ineffective assistance of counsel must show that

counsel’s representation fell below “an objective standard of reasonableness,” thereby

failing to function as the “‘counsel’ guaranteed the defendant by the Sixth


                                         11
  Case: 1:15-cr-00515 Document #: 462 Filed: 06/21/19 Page 12 of 35 PageID #:3659




Amendment,” and that the deficiencies in counsel’s perform were prejudicial to the

defendant. Strickland v. Washington, 466 U.S. 668, 687-88 (1984).          The Court’s

review of counsel’s performance must be “highly deferential” and “every effort [must]

be made to eliminate the distorting effects of hindsight, to reconstruct the

circumstances of counsel's challenged conduct, and to evaluate the conduct from

counsel's perspective at the time.” Id. at 689. The inquiry is then “whether, in light

of all the circumstances, the identified acts or omissions were outside the wide range

of professionally competent assistance” and counsel is “strongly presumed to have

rendered adequate assistance. Id. at 690.

       To be “prejudicial,” the defendant must show that “there is a reasonable

probability that, but for counsel’s unprofessional errors, the result of the proceeding

would have been different.” Id. at 694. “In weighing the effect of counsel’s errors, the

court must consider the totality of the evidence before the judge or jury.

Consequently, a verdict or conclusion that is overwhelmingly supported by the record

is less likely to have been affected by errors than one that is only weakly supported

by the record.” Mosley v. Atchison, 689 F.3d 838, 850 (7th Cir. 2012) (quoting Hough

v. Anderson, 272 F.3d 878, 891 (7th Cir. 2001)).

III.   ARGUMENT

       To support his claim that his attorneys provided constitutionally deficient

representation, the defendant sets forth a scattershot list of alleged omissions by his

attorneys.   These complaints can be broken into three categories:        (1) counsel’s


                                          12
 Case: 1:15-cr-00515 Document #: 462 Filed: 06/21/19 Page 13 of 35 PageID #:3660




purported failure to advise the defendant about his right to testify, Mtn. at 2; (2)

counsel’s general preparedness for trial and level of communication with the

defendant, Mtn. at 2, 3, 8; and (3) counsel’s failure to contact or call certain witnesses

and introduce certain documents, Mtn. at 8.

      Defendant’s motion fails to acknowledge that many of his complaints are

directly contradicted by the record, while others are simply reprisals of complaints

that have previously been rejected by this Court. Regardless, the record shows that

counsel’s performance was well within the range of competent professional

assistance. In any event, none of counsel’s alleged omissions had any probability of

affecting the outcome of the trial, in light of the overwhelming evidence supporting

the jury’s verdict. Nor has the defendant provided any reasonable justification for to

further delay this case and expend more of this Court’s resources on an evidentiary

hearing.

      A.     Defendant’s Decision Not to Testify

      Defendant’s claim that his attorneys failed to advise him regarding his right

to testify, Mtn. at 2, is directly contradicted by the record. On June 11, 2018, the last

day of the government’s case-in-chief, the Court specifically raised the issue of

whether defendant would be testifying. Tr. 856. Adams advised the Court, “I spoke

with Mr. Rossini as late as yesterday afternoon. I went and visited him at the MCC

for approximately an hour. We discussed whether or not he wishes to testify. And I

spoke with him this morning at the break.            It's Mr. Rossini's wish that he


                                           13
 Case: 1:15-cr-00515 Document #: 462 Filed: 06/21/19 Page 14 of 35 PageID #:3661




unconditionally wishes to waive his right to testify in his own defense. We discussed

the pros and cons, and that is his wish.” Tr. 856-857. The Court then addressed the

defendant directly and held the following colloquy:

      THE COURT:                Mr. Rossini, you understand that you have the right
                                to testify in your own defense.

      THE DEFENDANT:            Yes, your Honor.

      THE COURT:                But you have decided to waive that right, is that
                                correct?

      THE DEFENDANT:            Correct, your Honor.

      THE COURT:                And you have discussed your decision to waive that
                                right with your attorneys?

      THE DEFENDANT:            Yes.

      THE COURT:                And is your decision to waive your right to testify
                                made voluntarily, completely based upon your own
                                free will?

      THE DEFENDANT:            Yes, your Honor.

      THE COURT:                And no one has pressured you in any way to make
                                that decision, is that correct, sir?

      THE DEFENDANT:            No.

      THE COURT:                That's fine. So, Mr. Rossini, I just wanted to note
                                that for the record.

      THE DEFENDANT:            Yes, your Honor.


Tr. 857-858.




                                         14
 Case: 1:15-cr-00515 Document #: 462 Filed: 06/21/19 Page 15 of 35 PageID #:3662




      The fact that defendant now seeks a new trial partly based on a claim that is

directly contradicted by the record not only dooms his current claim on this point, it

provides important context for evaluating all of this claims. Given his history of fraud

convictions, and in light of the fact that he has been previously caught lying to the

Court, his false claim that his attorneys failed to advise him about his decision not to

testify should inform the Court’s evaluation of all his claims – this defendant has

earned a healthy skepticism from this Court. In any event, his attorneys’ evident

advice that he not testify was not objectively unreasonable – on the contrary,

considering the previous convictions that would have been admissible against the

defendant, and the myriad written or recorded false statements by him that were

entered into evidence, it may have been objectively unreasonable to advise the

defendant to testify.

      B.     Counsel’s Preparation and Communications with the Defendant

      The defendant advances a handful of complaints to the effect counsel was not

sufficiently prepared for trial and did not adequately communicate with him. These

complaints, which have already been raised before and rejected by the Court,

continue to be meritless. The defendant initially made these claims against Adams

and Frankel – by then his fifth and sixth attorneys on the case – in January 2018,

approximately ten months after they were appointed and five months before the trial

in this case. On January 2, 2018, the defendant submitted a letter to the Court

stating that Adams was providing “ineffective or incompetent assistance” and asking


                                          15
  Case: 1:15-cr-00515 Document #: 462 Filed: 06/21/19 Page 16 of 35 PageID #:3663




the Court to terminate his representation and appoint a new attorney. Dkt. 277, at

1. The defendant further asserted that Adams was “totally unprepared” for the

defendant’s earlier bond revocation hearing, had not responded to the defendant’s

letters, answered few of the defendant’s calls, and only met with the defendant for 15

minutes at a time. Dkt. 277, at 2. The defendant reported that he could “continue

for several pages and be more succinct but why bore you.” Id.

       On January 11, 2018, the Court addressed the defendant’s letter during a

status hearing at which the defendant was present. Dkt. 280; 1/11/18 Tr. at 3. In

response to the Court’s inquiry, Adams indicated that he and Frankel had reviewed

the defendant’s letter and further stated, “[W]e spoke with Mr. Rossini last week

before court. After speaking with him, Mr. Rossini wishes to withdraw the letter.”

Id. Adams then stated that he wished the defendant to so state for the record. Id.

at 3-4. The Court then held the following colloquy with the defendant:



       THE COURT:         All right. Is that correct, Mr. Rossini? At this point you
                          wish to withdraw that letter?

       DEFENDANT:         Yes, Judge. We talked it out. And I think we are right on
                          the same page.

       THE COURT:         Okay. You understand, Mr. Rossini, that if you still wish
                          for the Court to appoint alternative counsel for you, that is
                          something that I would consider at this time?

       DEFENDANT:         Sure. I do. Your Honor, I think we are going to be fine.

Id. at 4.


                                         16
 Case: 1:15-cr-00515 Document #: 462 Filed: 06/21/19 Page 17 of 35 PageID #:3664




      Adams and Frankel continued to represent the defendant between the January

11, 2018, colloquy and the scheduled trial date of June 4, 2018, including engaging in

extensive pretrial litigation concerning motions in limine and severance issues. See

Dkt. 284, 285, 286, 287, 288, 289, 292, 294, 296, 297, 298, 299, 318. On May 10, 2018,

the Court held the pretrial conference, and on May 29, 2018, held the final pretrial

status hearing. Dkt. 322, 332.

      June 4, 2018, was the scheduled first day of the trial, and as the Court was

concluding preliminary inquiries prior to the start of the trial, the defendant

requested to orally address the Court. 6/4/2011 Tr. at 4-5. After the Court confirmed

that the defendant was voluntarily going against his attorneys’ advice by addressing

the Court, the defendant stated: “I like my attorneys. I think they are very good

attorneys. I have been in the MCC for four weeks, and I have not seen them once at

the MCC. I think this is a fairly complicated case. And I don't feel that I have

prepared with them. I've only seen them for 15 minutes or so after court. I believe

they are good attorneys. However, at the same time, this is a complicated case. And

I think I'm severely compromised.” Id. at 5.

      At this point, the Court held an ex parte hearing to address the defendant’s

complaints about counsel. Id. at 5-6. The Court first first turned to Adams, who

stated that the defendant had “generally [] expressed confidence and willingness to

go forward today.” Id. at 6. Adams stated that he and Frankel had been “preparing

diligently for several months now” and were “ready to go to trial.” Id. Adams further


                                         17
 Case: 1:15-cr-00515 Document #: 462 Filed: 06/21/19 Page 18 of 35 PageID #:3665




reported that they had seen the defendant the preceding Tuesday and that “it was

our impression through Mr. Rossini’s statements that all is well and we are ready to

go….” Id. Adams also advised that the defendant “has not expressed a desire for us

to go and see him at the MCC up until last night at 7:30.” Id. Adams further noted

that before the defendant was taken into custody, they had met with him “several

times for several hours to discuss the case.” Id. at 7. Adams additionally reported

that the defendant had sent him “numerous communications through the mail …

while he was at Kankakee regarding the case, forms of letters and documents. And

I have reviewed all of those with Mr. Frankel. And I am prepared to go to trial.” Id.

At this point, Frankel added that he had traveled to Kankakee to discuss the case

with the defendant at least twice. Id.

      While acknowledging that he had indeed sent voluminous materials to his

attorneys, the defendant stated that he had only spoken with them about Thomas

Murphy as a witness but “there are other witnesses.”       Id.   With respect to his

attorneys visiting him in Kankakee, the defendant stated, “We’ve never had a session

over a half hour at Kankakee.” Id. at 8.

      The Court then asked Adams whether he had reviewed the materials the

defendant sent him, to which Adams responded, “Yes, Judge. Several times.” Id.

Adams added, “[H]is statement that we’ve only seen him for half an hour [at a] time

is false.” Id. at 9. The Court then turned to the defendant and stated:

      I am also concerned that we have had pretrial conferences. We have had
      numerous statuses. And now you are raising this on the -- rather than

                                           18
 Case: 1:15-cr-00515 Document #: 462 Filed: 06/21/19 Page 19 of 35 PageID #:3666




      raising it before when we had the chance, we were here at status last
      week. I find it concerning that you are just raising it now when we are
      ready for -- to proceed on trial. Everyone is here. We have the members
      of the panel all ready to go. And so I am wondering why, if you are
      concerned about the degree of preparation between yourself and your
      attorneys with regard to today's trial, why you are waiting until now to
      bring it up.

Id.

      In response, the defendant stated that he had written a letter to the Court that

had not yet arrived. Id. After the Court noted that the defendant was present at a

status hearing the week before, the defendant stated that he did not realize that his

attorneys “didn’t understand” the case until after the status hearing. Id. at 9-10.

Following this, Adams advised the Court, “When we spoke to Mr. Rossini Tuesday

[the last status hearing], … he had never indicated anything like he felt this way. In

fact, he gave us, again, blatantly a vote of confidence in that he said, I'll see you

Monday.” Id. at 11.

      At the conclusion of the colloquy, the Court made findings and ruled against

the defendant:

      I've heard enough. I think that Mr. -- that having considered Mr. Rossini's
      statements and statements from the attorneys, we are going to go ahead and
      proceed with the trial today. I find that Mr. Rossini has had numerous
      occasions to raise this with me, as late as last week when we had the status
      hearing here. This case involves a lot of documents, a lot of documentary
      information that the attorneys have reviewed. His attorneys tell me that they
      have reviewed everything Mr. Rossini has sent them in terms of materials.
      And so at this point in time, given the fact that Mr. Rossini has had sufficient
      time to raise whatever concerns he had with his lawyers last week and at prior
      status hearings and not having done so, I just don't think that here in the
      morning of trial when we are about to impanel the jury is -- I think at this point


                                          19
 Case: 1:15-cr-00515 Document #: 462 Filed: 06/21/19 Page 20 of 35 PageID #:3667




       it's too late. So the attorneys expressed confidence that they are prepared. And
       so we are just going to proceed.
       ***
       I think that we are just going to go ahead and proceed today in light of the
       history of this case, the number of statuses we have had, and all of the
       opportunities that Mr. Rossini and his lawyers have had to raise whatever
       issues that they had with regard to this case, or Mr. Rossini with the attorney
       representations. So we will proceed.

Id. at 11-12.



       This procedural history demonstrates that the defendant’s complaints about

Adams and Frankel are nothing more than a strategic gambit initially aimed at

delaying the trial and now aimed at undoing its results. The Court should reject

these claims for all of the reasons the Court previously rejected them.

       Additionally, the trial record reveals that counsel in fact were well prepared

for trial. Not only did counsel file and litigate several motions in limine and proposed

jury   instructions and lodged appropriate        objections during       trial,   counsel

demonstrated a strong understanding of the case through their comprehensive cross-

examinations of the government’s witnesses and their advancement of a clear theory

of defense, namely, that Thomas Murphy was the real mastermind behind the fraud

and that the defendant was not a knowing participant in it. Defendant’s after-the-

fact claim that counsel should have called a forensic accountant for some unspecified

purpose, Mtn. at 8, as well as his claim that counsel should have called Agents Evans

and Blau as witnesses even though counsel made clear on the record they were able

to bring forth the same facts through cross-examining Agent Connors, Tr. 856-858,

                                          20
 Case: 1:15-cr-00515 Document #: 462 Filed: 06/21/19 Page 21 of 35 PageID #:3668




884-885, amount to nothing more than a complaint that the overwhelming evidence

of defendant’s guilt did not leave him a viable defense. The fact that the jury did not

buy the best defense counsel could muster does not mean counsel was ineffective.

      The record further shows that, in addition to being prepared for trial, defense

counsel continued to communicate with defendant during trial.           Following the

conclusion of the government’s case-in-chief, at a side bar at the end of the day on

June 11, 2018, Frankel informed the Court that it expected to rest as well but asked

until the start of the next trial day to finalize that decision “based on things Mr.

Rossini wants us to look into.” Tr. 894. The Court then brought the defendant up to

the side bar, and Frankel repeated that the defense was seeking an extra day “to

complete the possibility of this investigation,” which Frankel described as a “late

breaking matter.” Id. At the government’s request, Adams explained, “[t]here are

checks Mr. Rossini wishes us to introduce related to other properties. And he wishes

us to look into that, introduce those into evidence. … And if in our legal opinion they

are relevant to the case, then we will move to introduce them on Wednesday.” Tr.

894-895.

      At the beginning of the next trial day, June 13, 2018, the Court inquired of

defense counsel whether a resolution had been reached regarding the documents the

defendant wanted them to introduce. Tr. 922. Adams then stated: “I'd like to make

a record of that. I received some documents yesterday from Mr. Rossini's family

regarding checks and other documents he wishes me to introduce into evidence. I've


                                          21
 Case: 1:15-cr-00515 Document #: 462 Filed: 06/21/19 Page 22 of 35 PageID #:3669




spoken to Mr. Rossini about it and spoken to Mr. Frankel. And it's in our independent

judgment and legal opinion that such documents would be harmful and detrimental

to his case. And we think that it is best that we do not introduce them into evidence.

I've spoken to Mr. Rossini about that, and I intend to rest. I just want to make sure -

- make that on the record. I'd like Mr. Rossini to acknowledge he's heard that.” Tr.

at 922-923. The defendant then responded, “We had the conversation, your Honor.”

Shortly after this exchange, the defense rested and the case proceeded to closing

arguments. Tr. 924.

      These exchanges not only refute the defendant’s specific claims about counsel’s

failure to introduce exhibits offered by the defendant, they illustrate the broader

theme that both before and during trial counsel was engaged in client

communications and thoughtful, strategic decision making about the case. This not

only undercuts the defendant’s claims about counsel’s communications and

preparation, it places counsel’s performance squarely within the “wide range of

reasonable professional assistance” which is protected from second-guessing by

defendants who are unhappy with the outcomes of their trials. Strickland, 466 U.S.

at 690.

      C.     Counsel’s Failure to Interview Witnesses

      The defendant claims that his attorneys were ineffective because they did not

interview and call an unspecified number of witnesses suggested by the defendant.

Defendant’s argument on this point fails on several accounts. Not only is his claim


                                          22
 Case: 1:15-cr-00515 Document #: 462 Filed: 06/21/19 Page 23 of 35 PageID #:3670




facially deficient because he has provided no affidavits or statements of any kind from

the proposed witnesses, counsel was aware that these witnesses could at best provide

neutral testimony, and at worst would have been harmful to the defendant’s case. In

any event, in light of the overwhelming evidence of the defendant’s guilt, there is no

reasonable probability that the alleged investigatory failures would have affected the

outcome of the trial.

      First, as detailed below, the defendant has provided failed to meet even a

minimal burden to provide reliable information to support his claim regarding

counsel’s failure to interview witnesses. He has not provided affidavits or any other

kind of statements from the witnesses themselves. Indeed, he has not even specified

which witnesses he asked his attorneys to contact or when he made his requests. This

alone dooms his claim. See United States v. Ashimi, 932 F.2d 643, 649 (1991) (in order

to consider a claim of ineffective assistance based on allegedly deficient investigation,

the court “must know what the attorney would have discovered after ‘adequate’

investigation”) (citation omitted).

      But even if one assumes the truth of the defendant’s claims about these

witnesses, and that the witnesses would have agreed to be interviewed, defendant’s

motion falls well short of establishing either deficient performance or prejudice under

Strickland. Regarding the performance prong, defendant suggests that the mere fact

that counsel declined to interview witnesses that defendant wanted them to interview

is in itself sufficient to establish deficient performance. Mtn. at 10. This is simply


                                           23
 Case: 1:15-cr-00515 Document #: 462 Filed: 06/21/19 Page 24 of 35 PageID #:3671




wrong. The Court must instead conduct a multifaceted analysis: “[w]hen counsel

determines that investigation is unnecessary, his decision ‘must be directly assessed

for reasonableness in all the circumstances, applying a heavy measure of deference to

counsel’s judgments.’” United States v. Lathrop, 634 F.3d 931, 938 (7th Cir. 2011)

(emphasis added); accord United States v. Rutledge, 230 F.3d 1041, 1050 (7th Cir.

2000) (“Whether a decision to forego more investigation is reasonable is analyzed

from the perspective of counsel at the time of the decision and in light of all the

circumstances.”). This analysis “depends on factors like counsel’s overall diligence,

the likely relevance of the witness’s testimony, whether alternative ways of proving

the point exist, and the strength of the government’s case.” United States v. Best, 426

F.3d 937, 945 (7th Cir. 2005).

       Applying this framework to this case, it is evident that counsel’s performance

was not constitutionally deficient. First, defendant’s motion fails to acknowledge that

the witnesses defendant presented to his attorneys were not new names. On the

contrary, defense counsel was already aware through the FBI reports produced in

discovery of significant negative information regarding many of these supposedly

exculpatory witnesses. By way of example:

      Meir Rotstein, see Mtn. at 6, told the FBI that: (1) he never saw the defendant
       close any transactions in the four years he worked with him; (2) Rotstein’s wife
       lent Rossini $16,000, and Rossini only ever repaid a small portion of that; (3)
       Rotstein was aware of several investors to whom Rossini promised titles to
       properties, plus a return, who never got what they had been promised and
       never got their money back; and (4) Rotstein observed angry investors
       regularly come to defendant’s office to demand a return of their money. See
       Ex. D.

                                          24
 Case: 1:15-cr-00515 Document #: 462 Filed: 06/21/19 Page 25 of 35 PageID #:3672




      Craig Shaffer, see Mtn. at A-4, told the FBI that in 2011, he lost $70,000-80,000
       investing with the defendant for the supposed purchase of a property on short
       sale. After giving the defendant his money, Mr. Shaffer received “rent”
       payments from the defendant for a limited period of time, which eventually
       stopped without explanation. Mr. Shaffer thereafter discovered that the
       transaction had never been completed and that he in fact did not own the
       property. Mr. Shaffer had no understanding of how the defendant could have
       paid him rents if the transaction had never occurred. See Ex. E.

      Lisa Rosen, Mtn. at 4, A-3, worked at the defendant’s company for the entire
       time period charged in the indictment, and although Rosen on occasion
       attempted to negotiate note purchases from banks for the defendant, the
       defendant never actually closed a singled note purchase that she worked on.
       Rosen further does not know anyone who successfully obtained a note from the
       defendant. Rosen was further never aware of any arrangements the defendant
       had with banks to receive rent payments from distressed properties, and Rosen
       does not even believe that such an arrangement is possible. Additionally, on
       at least one occasion, Rosen witnessed an angry investor confront the
       defendant about returning the investor’s money, after which the defendant
       commented that the defendant “doesn’t mind going to jail.” See Ex. F.

      Richard Kruse, Mtn. at A-4, was involved in filing the lawsuit that Murphy
       testified was a sham that Kruse would help execute by repeatedly seeking
       continuances from the court. Tr. at 645-647. Kruse was also a participant in
       the recorded conversation the jury heard in which the defendant lied to Bishop
       Younan about his communications with a lender. Tr. 779-792. Additionally,
       when the FBI sought to interview Kruse, he declined to be interviewed outside
       the presence of the defendant’s then-criminal defense attorney. See Ex. G.


       In light of the information defense counsel already knew about these witnesses,

they were aware that re-interviewing them could only have two undesirable

outcomes: either the witnesses would reaffirm significant negative information about

the defendant, or they would contradict their earlier statements to the FBI. In either

scenario, the witnesses would have been unusable for the defense, and it was entirely

appropriate and reasonable for counsel not to interview them. See United States v.

                                          25
 Case: 1:15-cr-00515 Document #: 462 Filed: 06/21/19 Page 26 of 35 PageID #:3673




Rutledge, 230, F.3d 1041, 1050 (7th Cir. 2000) (Interviewing witness with knowledge

of defendant’s criminal activity to get exculpatory information “would have been

fruitless, and counsel’s decision not to do so is objectively reasonable.”).        See

Campbell v. Reardon, 780 F.3d 752, 765 (7th Cir. 2015) (quoting Strickland, 466 U.S.

at 691) (“[W]hen counsel has ‘reason to believe that pursuing certain investigations

would be fruitless or even harmful, counsel’s failure to pursue those investigations

may not later be challenge as unreasonable.”).

      This is especially so in light of the late hour at which he appears to have raised

these issues with his attorneys.    Defendant’s motion asserts that the defendant

provided counsel with a “list of witnesses and contact[ed] them on multiple occasions

about these potential witnesses. Id. at 4. Notably, the motion does not state when

the defendant made these requests or whether the requests applied to all of the

witnesses defendant has now named, or merely some subset. Regarding timing, as

this Court has noted, the defendant had numerous opportunities to voice a complaint

that counsel was refusing to interview exculpatory witnesses. By the government’s

count, between the time the defendant withdrew his initial complaint about counsel

and the trial, five months passed and the Court held at least six hearings where the

defendant was present. Dkt. 283, 293, 299, 316, 322, 332. Yet the defendant never

voiced this witness-related complaint until after he was convicted. Indeed, the only

reference in his motion to a timeframe for his alleged requests to counsel is the

allegation that defendant’s “slipped his attorneys notes” during trial. Mtn. at 3.


                                          26
 Case: 1:15-cr-00515 Document #: 462 Filed: 06/21/19 Page 27 of 35 PageID #:3674




Significantly, during the June 4, 2018, ex parte hearing, the defendant suggested that

at that point he had not discussed witnesses other than Murphy with his attorneys.

6/4/2018 Tr. at 7. In any event, it is telling that the defendant said nothing during

the June 4 colloquy about counsel failing to contact witnesses. In light of the apparent

fact that the defendant did not raise these witnesses with counsel until the eve of

trial, their decision not to pursue interviews was all the more reasonable.         See

Campbell, 780 F.3d at 765 (“Strickland … ‘permits counsel to make a reasonable

decision that makes particular investigations unnecessary.’ Resources are limited,

and trial counsel must eventually shift from pretrial investigation to trial

preparation.”).

      In considering the reasonableness of counsel’s approach to the potential

witnesses suggested by the defendant, it is also worth noting that the defendant’s

communications to counsel on this subject did not occur in a vacuum. The Court will

recall that the defendant’s bond was revoked in part because he lied to the Court (and

to his attorneys) about the purposes of his travel to California while on bond. Dkt.

265, 271. Further, during the June 4, 2018, ex parte hearing, Adams advised the

Court that the defendant’s claims about the length of counsel’s visits with him were

false. 6/3/2018 Tr. at 9. Additionally, in one of the emails defendant himself attached

to his motion, Adams told the defendant, “you tell us one thing in person and then

take a different position in your letters.” Mtn., Ex. 3. Thus, counsel’s response to the

defendant’s last-minute demands claiming they must divert from trial preparation to


                                          27
 Case: 1:15-cr-00515 Document #: 462 Filed: 06/21/19 Page 28 of 35 PageID #:3675




track down and interview witnesses based only on the defendant’s say-so must be

viewed context.   From counsel’s perspective, the defendant, in keeping with his

history as a “recidivist confidence man,” had given his them ample reason to take his

demands with a grain of salt.

      Finally, regarding prejudice, there is no probability – much less a reasonable

one – that the outcome of the trial would have been different had counsel interviewed

and called these witnesses. As noted above, many of these witnesses had provided

the FBI negative information about the defendant and thus would have been

affirmatively harmful to the defense. Further, several of the other witnesses on the

defendant’s list are attorneys as to whom the defendant has not waived privilege. In

any event, although the supposed exculpatory value of these witnesses is not entirely

clear, at most, the defendant appears to suggest that they could have established that

the defendant engaged in some legitimate business. But even if true, this would not

have changed the outcome of the trial, since a person engaged in legitimate business

who also defrauds people is no less guilty of fraud by virtue of his lawful conduct.

Indeed, as recounted above, the jury heard evidence that the defendant in fact turned

over a handful of the properties to certain investors (though not all those that he

acquired and not in the condition expected). Tr. 76-78, 174; Ex. C, GX Chart 1. The

jury understandably did not find that this evidence overcame the number of lies he

defendant told investors in exhibits in black-and-white, the sheer number of investors

who each reported the same experiences losing their money with the defendant, and


                                         28
 Case: 1:15-cr-00515 Document #: 462 Filed: 06/21/19 Page 29 of 35 PageID #:3676




the clear financial evidence showing the defendant and his cohorts simply pocketed

the investors’ money while sending them a small portion of their own money as “rent”

payments.    In light of the overwhelming evidence of defendant’s guilty, it is

inconceivable that the outcome of the trial would have been different even if the jury

had heard the testimony that defendant claims his missing witnesses would have

provided.

      D.     Defendant Has Failed to Establish the Necessity of an
             Evidentiary Hearing.

      As a fallback to directly granting his motion for a new trial, the defendant

contends that that he has established a “reasonable ineffectiveness claim under

Strickland, which entitles him to an evidentiary hearing to prove his allegation.”

Mtn. at 10-11. On the contrary, the Court is not required to indulge the defendant in

his efforts to waste yet more of the Court’s time with unsupported and groundless

claims. He has offered nothing more in support of his motion than his own self-

serving assertions, and there is no realistic scenario under which he could establish

deficient performance or prejudice under Strickland. The Court should deny the

request for an evidentiary hearing.

      First, defendant’s argument appears to rest on an erroneous view of the law.

Defendant claims that “[u]pon a defendant filing a timely motion for a new trial under

Rule 33 claiming that trial counsel provided constitutionally ineffective assistance, a

district court must order an evidentiary hearing.” D. Mtn. at 11 (emphasis original).

The government is at a loss to understand the origin of this remarkable legal

                                          29
 Case: 1:15-cr-00515 Document #: 462 Filed: 06/21/19 Page 30 of 35 PageID #:3677




contention. The case that defendant cites, United States v. Caguana, 884 F.3d 681

(2018), states no such thing. Indeed, in Caguana, which did not even involve a claim

of ineffective assistance, the court affirmed a district court’s denial of a new trial

motion. Id. at 690-692.

      In any event, contrary to defendant’s position, the law places the decision

whether to hold an evidentiary hearing squarely within the district court’s discretion.

United States v. Berg, 714 F.3d 490, 501 (7th 2013).        It is true that claims of

ineffective assistance “often” require an evidentiary hearing because “they frequently

allege facts that the record does not fully disclose.” Osagiede v. United States, 864

F.3d 543 F.3d 399, 408 (7th Cir. 2008). That said, merely raising the specter of

ineffective assistance does not entitle the defendant to an evidentiary hearing – “if

there is no reason to suppose that a hearing would produce evidence justifying the

grant of a new trial, there is no reason to hold a hearing.” United States v. Taglia,

922 F.2d 413, 419 (7th 1991).       Conservation of scarce judicial resources is an

appropriate basis for refusing a demand for an evidentiary hearing. See United States

v. Osborne, 931 F.2d 1139, 1164 (7th Cir. 1991) (“[T]he trial court properly exercised

its discretion and good judgment when it refused to waste more of the court's valuable

time to hold a special evidentiary hearing[.]”).

      The circumstances under which an evidentiary hearing would be appropriate

are well illustrated by United States v. Simpson, 864 F.3d 830 (7th Cir. 2017), which

the defendant cites. Simpson was a relatively simple drug case involving a handful


                                          30
 Case: 1:15-cr-00515 Document #: 462 Filed: 06/21/19 Page 31 of 35 PageID #:3678




of witnesses.   Id. at 832-833. The government’s two cooperating witnesses had

testified that they traveled with the defendant to St. Louis where the defendant

purchased heroin, which the police later seized from the car in which all three were

traveling. Id. at 832. After the defendant was convicted and obtained new counsel,

he moved for a new trial claiming ineffective assistance, in part, based on his trial

attorney’s failure to interview and call three specific witnesses. Id. at 833. The

witnesses that counsel failed to interview and call each submitted notarized letters

to the Court detailing what would have been their exculpatory testimony: one would

have testified that she heard one of cooperating witnesses say the defendant was

“taking the rap” for him; a second would have testified that he heard the cooperating

witnesses both say that the defendant was “taking the rap”; and the third would have

testified that he had previously traveled with one of the cooperators and the

defendant on trips to St. Louis, and that the cooperator had purchased heroin on

those trips, but not the defendant. Id.

      In spite of the clearly exculpatory nature of this potential testimony, the

district court denied the motion without an evidentiary hearing based on its

conclusion that the proposed testimony would not have been admissible, so the

defendant could not establish prejudice. Id. The Seventh Circuit found that it was

error not to hold a hearing because the district court’s evidentiary analysis was

flawed. Id. at 835. Not only had the district court acknowledged the testimony was

admissible at least for impeachment purposes, the district court’s analysis ignored


                                          31
 Case: 1:15-cr-00515 Document #: 462 Filed: 06/21/19 Page 32 of 35 PageID #:3679




the fact that a hearing could have fleshed out whether hearsay exceptions could have

rendered the testimony fully admissible. Id.

      Whereas Simpson well illustrates the circumstances when an evidentiary

hearing would be warranted, this case illustrates the circumstances when it is not.

First, as noted above and in stark contrast to Simpson, here the defendant has not

submitted any affidavits or any other kind of statement from his potential witnesses.

This alone should defeat his request, since the Seventh Circuit has made clear that

“evidence about the testimony of a putative witness must generally be presented in

the form of actual testimony by the witness or on affidavit. A defendant cannot

simply state that the testimony would have been favorable; self-serving speculation

will not sustain an ineffective assistance claim.” Ashimi, 932 F.2d at 650. Defendant

has not only failed to provide statements from his witnesses (most of whom,

incidentally, are lawyers or business people who should not be hard to track down),

he has failed even to clearly identify which witnesses he is claiming he asked his

attorneys to interview – or when he made any such request. Without this type of

basic information, the Court can have “no reason to suppose that a hearing would

produce evidence justifying the grant of a new trial, there is no reason to hold a

hearing.” Taglia, 922 F.2d at 419.

      Second, unlike Simpson, even if every fact alleged in, or suggested by, the

defendant’s motion was assumed to be true, his ineffective assistance claim would

still fail. Simpson was a simple case resting primarily on two cooperating witnesses


                                         32
    Case: 1:15-cr-00515 Document #: 462 Filed: 06/21/19 Page 33 of 35 PageID #:3680




with very little, if any, independent corroboration, and the potential defense

witnesses’ testimony would have directly contradicted the entire theory of the

government’s case. This case, by contrast, is complex and involves 14 witnesses,

dozens of documentary exhibits, and voluminous financial evidence, that together

spelled out the defendant’s fraud to the jury in unmistakable terms. At the same

time, the evidence that defendant contends should have been presented at his trial is

at best irrelevant to refuting the evidence of his guilt and at worst inculpatory, as set

forth above. Moreover, given counsel’s overall diligence in this case,2 and in view of

the great deference owed to trial counsel under Strickland, defendant’s allegations

fall well short of establishing that counsel acted outside the wide range of professional

competence. In any event, the overwhelming evidence of defendant’s guilt leaves no

reasonable probability that the outcome of the trial would have been different if all

of defendant’s witnesses had been called and all of his exhibits had been entered.




2Even the defendant has acknowledged that Adams and Frankel are “very good attorneys.”
6/4/2018 Tr. at 5.

                                           33
 Case: 1:15-cr-00515 Document #: 462 Filed: 06/21/19 Page 34 of 35 PageID #:3681




IV.   CONCLUSION

      WHEREFORE, the government requests that the Court deny the defendant’s

motion for a new trial and for an evidentiary hearing in connection with his motion

for a new trial.

                                      Respectfully submitted,

                                      JOHN R. LAUSCH, JR.
                                      United States Attorney

                               By:    s/ Erik Hogstrom
                                      ERIK HOGSTROM
                                      Assistant U.S. Attorney
                                      219 South Dearborn St., Rm. 500
                                      Chicago, Illinois 60604
                                      (312) 353-8709

Dated: June 21, 2019




                                        34
 Case: 1:15-cr-00515 Document #: 462 Filed: 06/21/19 Page 35 of 35 PageID #:3682




                          CERTIFICATE OF SERVICE

        I hereby certify that the foregoing was served on June 21, 2019, in accordance
with Fed.R.Crim.P. 49, Fed.R.Civ.P. 5, L.R. 5.5, and the General Order on
Electronic Case Filing (“ECF”) pursuant to the district court’s system as to ECF
filers.




                                 By:   s/ Erik Hogstrom
                                       ERIK HOGSTROM
                                       Assistant U.S. Attorney
                                       219 South Dearborn St., Rm. 500
                                       Chicago, Illinois 60604
                                       (312) 697-4073




                                          1
